Widemann, J.,
dissenting: In this suit the Minister of Interior claims fi’om the defendants $655.66 under an implied contract for storage of goods in a certain warehouse the property of the government. The defendants produced an express contract of the Minister of Interior with William H. Webb and Benjamin Holladay, partners under the style of the “United States, New Zealand and Australian Mail Steamship Line,” for whom they were acting as agents. The 4th Section of this contract gives to the company the exclusive use of this warehouse, and further provides that storage may be charged upon all merchandise which is not “the subject of steamship transportation.”
With great deference to the opinion expressed by the majority of this Court, I feel obliged to dissent from them.
I must hold that, when the agents of this steamship company received goods from A. B. or C., — their own goods, if you please, — for the purpose of forwarding them by the steamer, and placed them in the said warehouse, the very placing of these goods in the steamer’s warehouse made them the subject of steamship transportation as far as the owners were concerned. If therefore anyone does become liable it must be the company under the contract.
*501The Attorney General for the plaintiff contends that wording in Section 4, “ merchandise which is not the subject of steamship transportation,” is to be interpreted to mean “merchandise which does not go forward by steamer.” The intention of the parties to a contract, as expressed or inferred, must be the ground and principle of every decision respecting its operation and extent, and the grand object of consideration in every question with regard to its construction. 2 Pothier, p. 30.
Was it then the intention of both parties to this contract that the words “ merchandise which is not the subject of steamship transportation ” should mean merchandise which does not go forward by steamer f I am not sure that the plaintiff, when he made this contract, applied this construction to those words, because the contract in the preamble says that it is made with a view to the encouragement and extension of steam communication between San Francisco, Honolulu and ports in Australia and New Zealand, and the charge of $655.66 for storage for five months in the warehouse in question, does not seem to me to have any tendency at all in that direction.
At the time of the signing of the contract the steamers brought from New Zealand generally full cargoes with through bills of lading; the steamers from California were smaller than those that ran to the South and could not carry the freight that the latter brought; still smaller steamers came afterwards from California, one especially, that could not carry any heavy freight (sugar) at all. It may fairly be presumed that Mr. Webb knew his own business, and knowing it, could it be supposed that he would have ventured under this construction to place any goods into this warehouse when he knew to a certainty that he could not carry them ?
Could it be supposed, that he assumed to pay a toll on freight which his steamers did not carry ?
Attorney General A. P. -Judd for plaintiff.
G. O. Harris for defendants.
Could it be supposed that he would have left the rate of storage not stipulated for ?
These reasons induce me to believe that Mr. Webb never signed this contract with the intention that this construction should be put upon those words.
The whole contract should be considered in determining any of its parts. 2 Parsons, p. 13 and Notes. 2 Story, S. 657 and Note.
The construction placed by the plaintiff upon the words in the contract, “the subject of steamship transportation,” seems to me utterly at variance with that part of the contract which gives to the company the exclusive use of the storehouse.
“ The last rule of interpretation is, that terms which are doubtful or ambiguous, are to be taken most strongly against the person engaging unless some wrong is thereby done.” 2 Story, S. 662 and Note.
Even if it be held, that the words in the contract which provide that storage may be charged upon all merchandise which is not the subject of steamship transportation, should be considered as a limitation to the exclusive use of the storehouse, it seems clear to me that the construction now sought to be put upon them is altogether untenable.